UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2043



TAWANA S. ALLEN,

                                               Plaintiff - Appellant,

          versus


FORD CREDIT,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-04-310-1)


Submitted:   December 16, 2004            Decided:   December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tawana S. Allen, Appellant Pro Se. Thomas Lynn Ogburn, III, Nancy
Lewis Huegerich, POYNER & SPRUILL, L.L.P., Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tawana   S.   Allen    appeals   the   district   court’s   order

dismissing her civil complaint.       We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.      See Allen v. Ford Credit, No. CA-04-

310-1 (M.D.N.C. Aug. 16, 2004).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                   - 2 -